Scott, J.:
Two questions are presented by this appeal. One is as to the constitutionality of section 1 of chapter 422 of the Laws of 1898, as amended by chapter 362 of the Laws of 1901, quoted at length in the opinion of Mr. Justice Clabke. That it is within the police power of the State, and, therefore, constitutional I entertain no doubt. The evil results which have in innumerable cases followed upon the employment of so-called “ private detectives ” are well known to *370every, judge, to the members of the bar and to the community generally. Undoubtedly such agencies must often be employed, and undoubtedly many of the persons following the calling are honest and honorable, but it is equally unquestionable that many dishonest and dishonorable persons have undertaken to act as private detectives, and have been quite unable or unwilling to resist the' temptation to resort to perjury and blackmail. That persons should be forbidden to follow this calling without an inquiry into their character and the issuance of licenses by the State is reasonable and conducive to good order and the welfare of the community: There would seem to be at least as much justification for a- statute requiring private detectives to be.licensed as there is for requiring employment bureaus (People ex rel. Armstrong v. Warden, etc., 183 N. Y. 223) or plumbers (Schnaier v. Navarre Hotel & Imp. Co., 182 id. 83), or persons following other lawful pursuits, to take out licenses as a condition of doing business.
The second question is whether the appellant came within the provisions of the statute.' Ooncededly he undertook to “engage in the business of private detective for hire or reward,” for the gravamen of his complaint is that he agreed to act as private detective to watch the movements of defendant’s husband and report to her, for which he was promised a certain fee, for which he now sues. He was thus undertaking to do precisely what the statute forbade him to do unless he had taken out a license. ‘I cannot agree with Mr. Justice Clakke that a single violation of the statute does not constitute an infraction of it, and if one does not, I know of no rule by which we may determine how many violations should be deemed to constitute such an infraction. If not one, why any number? Nor do I agree that the statute was aimed only at persons regularly and avowedly engaged in the business of private detective, advertising themselves as such, having an office and conducting an agency or business. To so limit the operation of the act would be to emasculate it and render it easy of evasion by the very persons who most need regulation. Experience, 1 think, will show that the evil results following upon the practice of private detectives do not, as a rule, attach to the work undertaken by established and well-known agencies, but to the work of irresponsible persons having no business reputation to endanger and no established char-*371actor to lose. In my opinion, the necessities of the case require that the act should be most stringently applied to the unattached, - irresponsible persons who undertake .detective work occasionally, when no easier means of earning money presents itself. If the statute has any value it should be applied to such cases. The determination should be affirmed, with costs.
Patterson, P. J., and Laughlin, J., concurred; Ingraham and Clarke, JJ., dissented.